Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 3/14/2022, have been entered and considered on the record.  Claims 1, 7, 10-20 are pending, claims 2-6 and 8-9 cancelled and claims 20 is withdrawn due to a restriction requirement.
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments as it relates to the Terneu reference are noted and this rejection is withdrawn due to the amendment.
Applicant’s arguments as it relates to Zhu are noted, but not persuasive.  Specifically, the prior art discloses a substrate that is TiN and depositing Mo layer with a molybdenum dioxydichloride (MoO.sub.2Cl.sub.2) and therefore meets the broadly drafted claim requirement.  Specifically, the substrate itself is contacted with the molybdenum dioxydichloride (MoO.sub.2Cl.sub.2) and therefore giving the claims their broadest reasonable interpretation, the prior art would necessarily read on this claim as drafted.  In support of this rejection, the examiner notes the prenucleation layer is not foreclosed in claim 1 (and not until claim 19) and therefore the fact that there is a layer on the TiN substrate appears to be encompassed by Claim 1.
At the very least, Zhu discloses all that is taught above and while the examiner maintains the position as set forth above, the examiner cites here Zope, also discloses MoO2Cl2 deposition 2Cl2 deposition of molybdenum films using vapor deposition directly on TiN (See US 20180366318 at 0074 as evidence that TiN is a known dielectric material).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 20190067016 by Zhu et al.

Claim 7:  Zhu discloses 550C (0041).
Claim 10-11:  Zhu discloses resistivity of less than 15 or 10 µΩ-cm (0020).
Claim 12:  Zhu discloses the vapor deposition conditions further comprises H2 (0062).
 	Claim 14:  Zhu discloses pulsed CVD (0015).
	Claim 15:  Zhu discloses step coverage of 99% (0038).
	Claim 16:  Zhu discloses TiN and subjecting the TiN to the same gases and conditions as taught and claimed by the applicant as achieving the claimed etching and therefore it is the examiners position that by subjecting the TiN to the same claim process the 
	Claim 19:  Zhu discloses a process that does not include a “prenucleation step” because the claims fail to articulate the scope of this requirement.  In other words, the explicit requirements of the claims merely require contacting a substrate with the MoO2Cl2 vapor to deposit Mo film on the substrate and such is explicitly taught by Zhu and thus no prenucleation is necessary (i.e. seed layer and TiN is substrate).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-16 and 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu taken collectively with US Patent Application Publication 20190067003 by Zope et al.
Zhu discloses all that is taught above and while the examiner maintains the position as set forth above, the examiner cites here Zope, also discloses MoO2Cl2 deposition of molybdenum films using vapor deposition and discloses doing such directly onto a dielectric layer (i.e. no prenucleation layer) such as nitrides by using deposition temperature and pressure (0051-0055) and therefore taking the references collectively it would have been obvious as predictable to deposit the Mo without a prenucleation layer by adjusting the processing conditions to deposit Mo layer directly on the dielectric nitride layer. 
Claim 13:  As noted above, Zhu discloses the vapor deposition conditions further comprises H2 (0062) and discloses supplying the H2 and MoO2Cl2 vapor at various concentrations (0027-0028); however, fails to explicitly disclose the claimed concentration.  However, the molar equivalents as taught by Zhu would overlap the claims as drafted (high H relative to low Mo precursor) and thus makes obvious this claim.  Additionally, the concentration and amount of H will directly affect the deposition therefore would be recognized as a result effective variable and thus determination of the optimum amount of 
Finally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
As noted above, Zhu discloses the vapor deposition conditions further comprises H2 (0062) and discloses supplying the H2 and MoO2Cl2 vapor at various concentrations (0027-0028); however, fails to explicitly disclose the claimed concentration.  However, the molar equivalents as taught by Zhu would overlap the claims as drafted (high H relative to low Mo precursor) and thus makes obvious this claim.  Additionally, the concentration and amount of H will directly affect the deposition therefore would be recognized as a result effective variable and thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film).
Finally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718